DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-7, 12 and 14-18 (Currently Amended)
Claims 8-11 and 19-20 (Original)
Claims 2 and 13 (Canceled)

Allowable Subject Matter
Claims 1, 3-12 and 14-20 are allowed. 
Regarding claim 1, the prior art does/do not suggest or teach, among other claimed allowable features, “wherein the plurality of charging management components are electrically connected with each other to adjust, through signal interaction between the plurality of charging management components, a charging current that is input to each of the battery packs, such that a time period of a maximum charging current for each of the plurality of battery packs is different from a time period of a maximum charging current for another one of the plurality of battery packs,
wherein the plurality of charging management components comprise a main management component and an auxiliary management component, and the main management component is electrically connected to the auxiliary management component; the plurality of battery packs comprise a main battery pack connected in series with the main management component, and an auxiliary battery pack connected with the auxiliary management component; and the main management component is configured to adjust, according to voltages of the main battery pack and the auxiliary battery pack, a charging current that is input to the main battery pack, and send a charging instruction to the auxiliary management component, wherein the charging instruction is configured to adjust a charging current output from the auxiliary management component to the auxiliary battery pack.”, in combination with all other elements recited in claim 1.
Claims 3-11 are also allowed as they further limit allowed claim 1.
Regarding claim 12, the prior art does/do not suggest or teach, among other claimed allowable features, “wherein the plurality of charging management components are electrically connected with each other to adjust, through signal interaction between the plurality of charging management components, a charging current that is input to each of the battery packs, such that a time period of a maximum charging current for each of the plurality of battery packs is different from a time period of a maximum charging current for another one of the plurality of battery packs,
wherein the plurality of charging management components comprise a main management component and an auxiliary management component, and the main management component is electrically connected to the auxiliary management component; the plurality of battery packs comprise a main battery pack connected in series with the main management component, and an auxiliary battery pack connected with the auxiliary management component; and the main management component is configured to adjust, according to voltages of the main battery pack and the auxiliary battery pack, a charging current that is input to the main battery pack, and send a charging instruction to the auxiliary management component, wherein the charging instruction is configured to adjust a charging current output from the auxiliary management component to the auxiliary battery pack.”, in combination with all other elements recited in claim 12.
Claims 14-20 are also allowed as they further limit allowed claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859